



 
INTL FCStone Inc.
2017 Restricted Stock Plan


1.Purpose. The purpose of INTL FCStone Inc. 2017 Restricted Stock Plan is to
further align the interests of officers, directors and employees with those of
the shareholders by providing incentive compensation opportunities tied to the
performance of the Common Stock and by promoting increased ownership of the
Common Stock by such individuals. The Plan is also intended to advance the
interests of the Company and its shareholders by attracting, retaining and
motivating key personnel upon whose judgment, initiative and effort the
successful conduct of the Company's business is largely dependent.
2.    Definitions. Wherever the following capitalized terms are used in the
Plan, they shall have the meanings specified below:
 
"Affiliate" means (i) any entity that would be treated as an "affiliate" of the
Company for purposes of Rule 12b-2 under the Exchange Act and (ii) any joint
venture or other entity in which the Company has a direct or indirect beneficial
ownership interest representing at least one-third (1/3) of the aggregate voting
power of the equity interests of such entity or one-third (1/3) of the aggregate
fair market value of the equity interests of such entity, as determined by the
Committee.
"Award Agreement" means a written or electronic agreement entered into between
the Company and a Participant setting forth the terms and conditions of a
Restricted Stock Award granted to a Participant.
"Board" means the Board of Directors of the Company.
"Code" means the Internal Revenue Code of 1986, as amended.
"Common Stock" means the Company's common stock, par value $0.01 per share.
"Committee" means the Compensation Committee of the Board, or such other
committee of the Board appointed by the Board to administer the Plan.
"Company" means INTL FCStone Inc., a Delaware corporation.
"Date of Grant" means the date on which a Restricted Stock Award under the Plan
is made by the Committee, or such later date as the Committee may specify to be
the effective date of an Award.
"Disability" means a Participant being considered "disabled" within the meaning
of Section 409A(a)(2)(C) of the Code, unless otherwise provided in an Award
Agreement.
"Eligible Person" means any person who is an officer or other employee of the
Company or any Affiliate or any person to whom an offer of employment with the
Company or any Affiliate is extended, as determined by the Committee, or any
person who is a Non-Employee Director.
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Fair Market Value" of a share of Common Stock as of a given date shall be
determined as follows:
(i) if the Common Stock is listed on any established stock market or traded on
the Nasdaq National Market or Nasdaq Capital Market, the closing sales price for
the Common Stock (or the closing bid if no sales are reported) as quoted on such
exchange or market (or the exchange or market with the greatest volume of
trading in the common stock) on the last market trading day prior to the date of
determination, as reported in the Wall Street Journal or such other sources as
the Board deems as reliable; or
(ii) in the absence of such markets for the Common Stock, the fair market value
of the Common Stock as determined in good faith by the Board.
"Non-Employee Director" means any member of the Board who is not an employee of
the Company.
"Participant" means any Eligible Person who holds an outstanding Award under the
Plan.
"Plan" means the INTL FCStone Inc. 2017 Restricted Stock Plan as set forth
herein, as amended from time to time.
"Restricted Stock Award" means a grant of shares of Common Stock to an Eligible
Person under Section 5 hereof that are issued subject to such vesting and
transfer restrictions as the Committee shall determine and set forth in an Award
Agreement.
"Service" means a Participant's employment with the Company or any Affiliate or
a Participant's service as a Non-Employee Director with the Company, as
applicable.





--------------------------------------------------------------------------------





3. Administration.
3.1 Committee Members. The Plan shall be administered by a Committee comprised
of no fewer than two members of the Board. It is intended that each Committee
member shall satisfy the requirements for (i) an "independent director" for
purposes of the Company's Corporate Governance Guidelines and the Compensation
Committee Charter, (ii) an "independent director" under rules adopted by NASDAQ,
(iii) a "nonemployee director" for purposes of such Rule 16b-3 under the
Exchange Act and (iv) an "outside director" under Section 162(m) of the Code. No
member of the Committee shall be liable for any action or determination made in
good faith by the Committee with respect to the Plan or any Award thereunder.
3.2 Committee Authority. The Committee shall have such powers and authority as
may be necessary or appropriate for the Committee to carry out its functions as
described in the Plan. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the Eligible
Persons to whom, and the time or times at which, Restricted Stock Awards may be
granted, the number of shares, subject to each Award, the exercise, base or
purchase price of a Restricted Stock Award (if any), the time or times at which
a Restricted Stock Award will become vested, exercisable or payable, the
performance goals and other conditions of a Restricted Stock Award, the duration
of the Restricted Stock Award, and all other terms of the Restricted Stock
Award. Subject to the terms of the Plan, the Committee shall have the authority
to amend the terms of a Restricted Stock Award in any manner that is not
inconsistent with the Plan, provided that no such action shall adversely affect
the rights of a Participant with respect to an outstanding Restricted Stock
Award without the Participant's consent. The Committee shall also have
discretionary authority to interpret the Plan, to make factual determinations
under the Plan, and to make all other determinations necessary or advisable for
Plan administration, including, without limitation, to correct any defect, to
supply any omission or to reconcile any inconsistency in the Plan or any Award
Agreement hereunder. The Committee may prescribe, amend, and rescind rules and
regulations relating to the Plan. The Committee's determinations under the Plan
need not be uniform and may be made by the Committee selectively among
Participants and Eligible Persons, whether or not such persons are similarly
situated. The Committee shall, in its discretion, consider such factors as it
deems relevant in making its interpretations, determinations and actions under
the Plan including, without limitation, the recommendations or advice of any
officer or employee of the Company or such attorneys, consultants, accountants
or other advisors as it may select. All interpretations, determinations and
actions by the Committee shall be final, conclusive, and binding upon all
parties.
3.3 Delegation of Authority. The Committee shall have the right, from time to
time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Restricted Stock
Awards granted under the Plan, subject to the requirements of Section 157(c) of
the Delaware General Corporation Law (or any successor provision) and such other
limitations as the Committee shall determine. In no event shall any such
delegation of authority be permitted with respect to Restricted Stock Awards to
any members of the Board or to any Eligible Person who is subject to Rule 16b-3
under the Exchange Act or Section 162(m) of the Code. The Committee shall also
be permitted to delegate, to any appropriate officer or employee of the Company,
responsibility for performing certain ministerial functions under the Plan. In
the event that the Committee's authority is delegated to officers or employees
in accordance with the foregoing, all provisions of the Plan relating to the
Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to such officer or employee for such
purpose. Any action undertaken in accordance with the Committee's delegation of
authority hereunder shall have the same force and effect as if such action was
undertaken directly by the Committee and shall be deemed for all purposes of the
Plan to have been taken by the Committee.
3.4 Grants to Non-Employee Directors. Any Restricted Stock Awards or formula for
granting Restricted Stock Awards under the Plan made to Non-Employee Directors
shall be approved by the Board. With respect to awards to such directors, all
rights, powers and authorities vested in the Committee under the Plan shall
instead be exercised by the Board, and all provisions of the Plan relating to
the Committee shall be interpreted in a manner consistent with the foregoing by
treating any such reference as a reference to the Board for such purpose.
4. Shares Subject to the Plan.
 
4.1 Maximum Share Limitations. Subject to adjustment pursuant to Section 4.2
hereof, the maximum aggregate number of shares of Common Stock that may be
issued and sold under all Restricted Stock Awards granted under the Plan shall
be 1,500,000 shares. Common Stock issued and sold under the Plan may be either
authorized but unissued shares or shares held in the Company's treasury. To the
extent that any Restricted Stock Award involving the issuance of shares of
Common Stock is forfeited, cancelled, returned to the Company for failure to
satisfy vesting requirements or other conditions of the Restricted Stock Award,
or otherwise terminates without an issuance of shares of Common Stock being made
thereunder, the shares of Common Stock covered thereby will no longer be counted
against the foregoing maximum share limitations and may again be made subject to
Restricted Stock Awards under the Plan pursuant to such limitations.
4.2 Adjustments. If there shall occur any change with respect to the outstanding
shares of Common Stock by reason of any recapitalization, reclassification,
stock dividend, extraordinary dividend, stock split, reverse stock split or
other distribution with respect to the shares of Common Stock, or any merger,
reorganization, consolidation, combination, spin-off or other similar





--------------------------------------------------------------------------------





corporate change, or any other change affecting the Common Stock, the Committee
may, in the manner and to the extent that it deems appropriate and equitable to
the Participants and consistent with the terms of the Plan, cause an adjustment
to be made in (i) the maximum number and kind of shares provided in Section 4.1
hereof, (ii) the number and kind of shares of Common Stock subject to then
outstanding Restricted Stock Awards, and (iii) any other terms of a Restricted
Stock Award that are affected by the event. With respect to Awards subject to
Section 409A of the Code, any adjustments under this Section 4.2 shall conform
to the requirements of Section 409A of the Code. Furthermore, with respect to
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code, such adjustments shall be made only to the extent that the
Committee determines that such adjustments may be made without causing the
Company to be denied a tax deduction on account of Section 162(m) of the Code.
The Company shall give each Participant notice of an adjustment hereunder and,
upon notice, such adjustment shall be conclusive and binding for all purposes.
Notwithstanding the foregoing, the Committee may, in its discretion, decline to
adjust any Award made to a Participant, if it determines that such adjustment
would violate applicable law or result in adverse tax consequences to the
Participant or to the Company.
5. Restricted Stock Awards.
5.1 Grant of Restricted Stock Awards. A Restricted Stock Award may be granted to
any Eligible Person selected by the Committee. The Committee may require the
payment by the Participant of a specified purchase price in connection with any
Restricted Stock Award.
5.2 Vesting Requirements. The restrictions imposed on shares granted under a
Restricted Stock Award shall lapse in accordance with the vesting requirements
specified by the Committee in the Award Agreement, provided that the Committee
may accelerate the vesting of a Restricted Stock Award at any time. Such vesting
requirements may be based on the continued Service of the Participant with the
Company or its Affiliates for a specified time period (or periods) or on the
attainment of specified performance goals established by the Committee in its
discretion. If the vesting requirements of a Restricted Stock Award shall not be
satisfied, the Award shall be forfeited and the shares of Common Stock subject
to the Award shall be returned to the Company.
5.3 Restrictions. Shares granted under any Restricted Stock Award may not be
transferred, assigned or subject to any encumbrance, pledge, or charge until all
applicable restrictions are removed or have expired, unless otherwise allowed by
the Committee. Failure to satisfy any applicable restrictions shall result in
the subject shares of the Restricted Stock Award being forfeited and returned to
the Company. The Committee may require in an Award Agreement that certificates
representing the shares granted under a Restricted Stock Award bear a legend
making appropriate reference to the restrictions imposed, and that certificates
representing the shares granted or sold under a Restricted Stock Award will
remain in the physical custody of an escrow holder until all restrictions are
removed or have expired.
5.4 Rights as Shareholder. Subject to the foregoing provisions of this Section 5
and the applicable Award Agreement, the Participant shall have all rights of a
shareholder with respect to the shares granted to the Participant under a
Restricted Stock Award, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto. The
Committee may provide in an Award Agreement for the payment of dividends and
distributions to the Participant at such times as paid to shareholders generally
or at the times of vesting or other payment of the Restricted Stock Award.
5.5 Section 83(b) Election. If a Participant makes an election pursuant to
Section 83(b) of the Code with respect to a Restricted Stock Award, the
Participant shall file, within 30 days following the Date of Grant, a copy of
such election with the Company and with the Internal Revenue Service, in
accordance with the regulations under Section 83 of the Code. The Committee may
provide in an Award Agreement that the Restricted Stock Award is conditioned
upon the Participant's making or refraining from making an election with respect
to the Award under Section 83(b) of the Code.
6. Forfeiture Events.
6.1 General. The Committee may specify in an Award Agreement at the time of the
grant of any Restricted Stock Award that the Participant's rights with respect
to a Restricted Stock Award shall be subject to cancellation or forfeiture upon
the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of a Restricted Stock Award. Such
events shall include, but shall not be limited to, termination of Service for
cause, violation of material Company policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company.
6.2 Termination for Cause. Unless otherwise provided by the Committee and set
forth in an Award Agreement, if a Participant's employment with the Company or
any Affiliate shall be terminated for cause, the Company may, in its sole
discretion, immediately terminate such Participant's right to any further
payments, vesting or exercisability with respect to any Restricted Stock Award
in its entirety. In the event a Participant is party to an employment (or
similar) agreement with the Company or any Affiliate that defines the term
"cause," such definition shall apply for purposes of the Plan. The Company shall
have the power to determine whether the Participant has been terminated for
cause and the date upon which such termination for cause occurs. Any such
determination shall be final, conclusive and binding upon the Participant. In
addition, if the Company shall reasonably





--------------------------------------------------------------------------------





determine that a Participant has committed or may have committed any act which
could constitute the basis for a termination of such Participant's employment
for cause, the Company may suspend the Participant's rights to vest in any right
with respect to any Restricted Stock Award pending a determination by the
Company of whether an act has been committed which could constitute the basis
for a termination for "cause" as provided in this Section 6.
7. General Provisions.
7.1 Award Agreement. To the extent deemed necessary by the Committee, each
Restricted Stock Award granted under the Plan shall be evidenced by an Award
Agreement in a written or electronic form approved by the Committee setting
forth the number of shares of Common Stock subject to the Restricted Stock
Award, the purchase price of the Award (if any), the time or times at which the
Award will become vested, exercisable or payable and the term of the Award. The
Award Agreement may also set forth the effect on the Award of termination of
Service under certain circumstances. The Award Agreement shall be subject to and
incorporate, by reference or otherwise, all of the applicable terms and
conditions of the Plan, and may also set forth other terms and conditions
applicable to the Award as determined by the Committee consistent with the
limitations of the Plan. The grant of a Restricted Stock Award under the Plan
shall not confer any rights upon the Participant holding such Award other than
such terms, and subject to such conditions, as are specified in the Plan as
being applicable to such Award or as are expressly set forth in the Award
Agreement. The Committee need not require the execution of an Award Agreement by
a Participant, in which case, acceptance of the Award by the Participant shall
constitute agreement by the Participant to the terms, conditions, restrictions
and limitations set forth in the Plan and the Award Agreement as well as the
administrative guidelines of the Company in effect from time to time.
7.2 No Assignment or Transfer; Beneficiaries. Restricted Stock Awards under the
Plan shall not be assignable or transferable by the Participant, except by will
or by the laws of descent and distribution, and shall not be subject in any
manner to assignment, alienation, pledge, encumbrance or charge. Notwithstanding
the foregoing, the Committee may provide in the terms of an Award Agreement that
the Participant shall have the right to designate a beneficiary or beneficiaries
who shall be entitled to any rights specified under a Restricted Stock Award
following the Participant's death.
7.3 Deferrals. The Committee may in its discretion permit a Participant to defer
the receipt of delivery of shares of Common Stock that would otherwise be due to
the Participant by virtue of the satisfaction of vesting or other conditions
with respect to a Restricted Stock Award. If any such deferral is to be
permitted by the Committee, the Committee shall establish rules and procedures
relating to such deferral in a manner intended to comply with the requirements
of Section 409A of the Code, including, without limitation, the time when an
election to defer may be made and the time period of the deferral.
7.4 Rights as Shareholder. A Participant shall have no rights as a holder of
shares of Common Stock with respect to any unissued securities covered by a
Restricted Stock Award until the date the Participant becomes the holder of
record of such securities. Except as provided in Section 4.2 hereof, no
adjustment or other provision shall be made for dividends or other shareholder
rights, except to the extent that the Award Agreement provides for dividend
payments or dividend equivalent rights.
7.5 Employment or Service. Nothing in the Plan, in the grant of any Restricted
Stock Award or in any Award Agreement shall confer upon any Eligible Person any
right to continue in the Service of the Company or any of its Affiliates, or
interfere in any way with the right of the Company or any of its Affiliates to
terminate the Participant's employment or other service relationship for any
reason at any time.
7.6 Securities Laws. No shares of Common Stock will be issued or transferred
pursuant to a Restricted Stock Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of a Restricted Stock Award, the Company may require the Participant to
take any reasonable action to meet such requirements. The Committee may impose
such conditions on any shares of Common Stock issuable under the Plan as it may
deem advisable, including, without limitation, restrictions under the Securities
Act of 1933, as amended, under the requirements of any exchange upon which such
shares of the same class are then listed, and under any blue sky or other
securities laws applicable to such shares. The Committee may also require the
Participant to represent and warrant at the time of issuance or transfer that
the shares of Common Stock are being acquired only for investment purposes and
without any current intention to sell or distribute such shares.
7.7 Tax Withholding. The Participant shall be responsible for payment of any
taxes or similar charges required by law to be withheld from a Restricted Stock
Award, which shall be paid by the Participant on or prior to the payment or
other event that results in taxable income in respect of a Restricted Stock
Award. The Award Agreement may specify the manner in which the withholding
obligation shall be satisfied.
7.8 Unfunded Plan. The adoption of the Plan and any reservation of shares of
Common Stock to discharge its obligations hereunder shall not be deemed to
create a trust or other funded arrangement. Except upon the issuance of Common
Stock pursuant to a Restricted Stock Award, any rights of a Participant under
the Plan shall be those of a general unsecured creditor of the Company,





--------------------------------------------------------------------------------





and neither a Participant nor the Participant's permitted transferees or estate
shall have any other interest in any assets of the Company by virtue of the
Plan.
7.9 Other Compensation and Benefit Plans. The adoption of the Plan shall not
affect any other share incentive or other compensation plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of share incentive or other compensation or benefit
program for employees of the Company or any Affiliate. The amount of any
compensation deemed to be received by a Participant pursuant to a Restricted
Stock Award shall not constitute includable compensation for purposes of
determining the amount of benefits to which a Participant is entitled under any
other compensation or benefit plan or program of the Company or an Affiliate,
including, without limitation, under any pension or severance benefits plan,
except to the extent specifically provided by the terms of any such plan.
7.10 Plan Binding on Transferees. The Plan shall be binding upon the Company,
its transferees and assigns, and the Participant, the Participant's executor,
administrator and permitted transferees and beneficiaries.
7.11 Severability. If any provision of the Plan or any Award Agreement shall be
determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.
7.12 Foreign Jurisdictions. The Committee may adopt, amend and terminate such
arrangements and grant such Restricted Stock Awards, not inconsistent with the
intent of the Plan, as it may deem necessary or desirable to comply with any
tax, securities, regulatory or other laws of other jurisdictions with respect to
Awards that may be subject to such laws. The terms and conditions of such
Restricted Stock Awards may vary from the terms and conditions that would
otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose. Moreover, the Board may approve such supplements to
or amendments, restatements or alternative versions of the Plan, not
inconsistent with the intent of the Plan, as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of the Plan
as in effect for any other purpose.
7.13 Substitute Awards in Corporate Transactions. Nothing contained in the Plan
shall be construed to limit the right of the Committee to grant Restricted Stock
Awards under the Plan in connection with the acquisition, whether by purchase,
merger, consolidation or other corporate transaction, of the business or assets
of any corporation or other entity. Without limiting the foregoing, the
Committee may grant Restricted Stock Awards under the Plan to an employee or
director of another corporation who becomes an Eligible Person by reason of any
such corporate transaction in substitution for awards previously granted by such
corporation or entity to such person. The terms and conditions of the substitute
Restricted Stock Awards may vary from the terms and conditions that would
otherwise be required by the Plan solely to the extent the Committee deems
necessary for such purpose.
7.14 Coordination with 2016 Executive Performance Plan. For purposes of
Restricted Stock Awards granted under the Plan that are intended to qualify as
"performance-based" compensation under Section 162(m) of the Code, such
Restricted Stock Awards shall be granted in accordance with the provisions of
the Company's 2016 Executive Performance Plan (or any successor plan) to the
extent necessary to satisfy the requirements of Section 162(m) of the Code.
7.15 Governing Law. The Plan and all rights hereunder shall be subject to and
interpreted in accordance with the laws of the State of Delaware, without
reference to the principles of conflicts of laws, and to applicable Federal
securities laws.
8. Effective Date; Amendment and Termination.
8.1 Effective Date. The Plan shall become effective following its adoption by
the Board and its approval by the Company's shareholders on the date of the 2017
Annual Meeting of Shareholders.
8.2 Amendment.


(a)    The Plan and any Award may be amended, suspended or terminated at any
time by the Board, provided that no amendment shall be made without stockholder
approval, if it would (i) materially increase the number of shares available
under the Plan, (ii) materially expand the types of awards available under the
Plan, (iii) materially expand the class of persons eligible to participate in
the Plan, (iv) materially extend the term of the Plan, (v) materially change the
method of determining the exercise price of an Award, or (vi) otherwise require
approval by the stockholders of the Company in order to comply with applicable
law or the rules of the principal national securities exchange upon which the
Common Stock is traded or quoted. No such amendment referred to above shall be
effective unless and until it has been approved by the stockholders of the
Company. Notwithstanding the foregoing, with respect to Awards subject to
Section 409A of the Code, any amendment, suspension or termination of the Plan
or any such Award shall conform to the requirements of Section 409A of the Code.
Except as otherwise expressly provided in the Plan, no termination, suspension
or amendment of the Plan or any Award shall adversely affect the right of any
Participant with respect to any Award theretofore granted, as determined by the
Committee, without such Participant's written consent.
(b)    The Committee may amend or modify the terms and conditions of an Award to
the extent that the Committee determines, in its sole discretion, that the terms
and conditions of the Award violate or may violate Section 409A of the Code;
provided, however, that (i) no such amendment or modification shall be made
without the Participant's written consent if such amendment





--------------------------------------------------------------------------------





or modification would violate the terms and conditions of a Participant's offer
letter or employment agreement, and (ii) unless the Committee determines
otherwise, any such amendment or modification of an Award made pursuant to this
Section 8.2(b) shall maintain, to the maximum extent practicable, the original
intent of the applicable Award provision without contravening the provisions of
Section 409A of the Code. The amendment or modification of any Award pursuant to
this Section 8.2(b) shall be at the Committee's sole discretion and the
Committee shall not be obligated to amend or modify any Award or the Plan, nor
shall the Company be liable for any adverse tax or other consequences to a
Participant resulting from such amendments or modifications or the Committee's
failure to make any such amendments or modifications for purposes of complying
with Section 409A of the Code or for any other purpose. To the extent the
Committee amends or modifies an Award pursuant to this Section 8.2(b), the
Participant shall receive notification of any such changes to his or her Award
and, unless the Committee determines otherwise, the changes described in such
notification shall be deemed to amend the terms and conditions of the applicable
Award and Award Agreement.
 
8.3 Termination. The Plan shall terminate on the fifth (5th) anniversary of the
date of its approval by the shareholders of the Company. The Board may, in its
discretion and at any earlier date, terminate the Plan. Notwithstanding the
foregoing, no termination of the Plan shall adversely affect any Restricted
Stock Award theretofore granted without the consent of the Participant or the
permitted transferee of the Restricted Stock Award.
 





